DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-10 remain withdrawn from consideration, and claims 11-35 and 37 remain cancelled. Claims 36 and 47 are currently amended. Claims 38-46 and 48-56 are as previously presented. Claims 36 and 38-56 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 112(a)
	Claim 47 has been amended to remove the unsupported subject matter and the corresponding 35 USC 112(a) rejections for claims 47-56 are withdrawn.
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. displaying a preview of each of the plurality of wound images, and displaying a full screen view of an image upon a user selecting the corresponding preview), and thus the corresponding 35 USC 103 rejections for claims 36 and 38-56 are withdrawn. However, Examiner believes that the presently cited prior art references do still teach the amended claims, as explained in more detail below.  

Response to Arguments
Rejection Under 35 USC 103
	On pages 10-12 Applicant argues that neither Croghan nor Ramos teach or disclose the button to display further wound images rather than a selectable field that itself contains previews of the images, as well as Ramos requiring drag and drop functionality of the images themselves rather than selection of the field containing the previews. Applicant’s arguments are fully considered, but are not persuasive. Examiner concedes that though Croghan teaches display of an image and selectable functionality to display additional images, it does not explicitly disclose the above features as Applicant intends. However, Ramos is sufficient to teach the above features, even as amended. Specifically, Ramos shows an initial display of a plurality of patient images considered equivalent to previews (Ramos [0047]-[0048], noting a patient dashboard view including a display of images which may then be dragged and dropped enhanced viewing in a separate window). An individual preview may be selected for full screen viewing (Ramos [0048]: “Image explorer 228 provides a separate window in user interface 208 in which a user may view a full-screen version of digital color fundus images. The images may be displayed individually…. Images can be selected for display… by dragging and dropping representations of the images into the image explorer”). Alternatively, multiple images may be selected for side-by-side comparison in a separate window (Ramos [0048]: “The images may be displayed individually, or two at a time or even four at a time in a common screen”). The selection of multiple images in the wound images field is considered equivalent to the selection of the wound images field itself, because if there are only four images in the field and all four are selected, the entire selectable field has essentially been selected. Thus, Ramos is found to teach both the selection of a single preview for full screen viewing as well as the selection of an entire selectable field containing multiple image previews for viewing in a separate window, as required by the instant claims. 
	Applicant further argues on pages 12-13 that Ramos does not teach or disclose “wherein each of the plurality of wound images is displayed with a data entry field” and “wherein the images view is configured to allow the user to edit the data entry field by entering text” (emphasis original, see Remarks at 12). Applicant specifically cites to Fig. 12 of Ramos, showing a single text entry box for multiple 
	On pages 13-14, Applicant argues that the alleged advantage provided by Wu is already possessed by and redundant with the teachings of Croghan, and accordingly Examiner has not properly established a prima facie case of obviousness. Specifically, Applicant notes that Croghan already includes a method of automatic wound measurement detection similar to the methods of Wu, and thus one of ordinary skill in the art would have no reason to combine the features of both references into a single device. Applicant’s arguments are fully considered, but are not persuasive. Croghan contemplates the automatic determination of wound measurements from a non-contact wound measurement device that scans a wound “using laser technology or other suitable technology” (see [0094], emphasis added). Because both Wu and Croghan show that there various suitable ways to automatically determine wound dimensions in the prior art, while Croghan specifically notes that any such suitable technology may be used, it would have been obvious to one of ordinary skill in the art to use the equivalent suitable technology disclosed in Wu to perform the automatic wound measurement function. Wu further suggests the benefits of the particular technique of analyzing three-dimensional images include uniform, objective assessment of wounds without requiring specialized or expensive equipment to implement, while providing efficient integration into medical record management systems for effective wound progress tracking as well as incorporating clinically relevant information gleaned from three dimensional surface data.  
On pages 15-17 Applicant argues that the Examiner fails to properly consider all of the limitations of claims 42 and 53 by improperly ignoring certain limitations regarding the layout of specific information on the display as “printed matter.” Applicant further asserts that even if the layout of information can be why the relative positioning of the data structures lacks a new and nonobvious functional relationship with the display screen” and thus “fails to establish a prima facie case of obviousness” (emphasis original, see Remarks at 17).  Applicant’s arguments are fully considered, but are not persuasive. The cited MPEP section regarding nonfunctional descriptive language is not restricted to in re Gulack and Examiner does not rely on a printed matter analysis to reject the claims. Rather, Examiner noted that the layout of the particular fields of information appears to be arbitrary and does not affect the overall function or structure of the claimed invention beyond merely providing the information. The combination of prior art references cited to teach the subject matter of claims 42 and 53 do provide all of the required types of information, and one of ordinary skill in the art would find it obvious to add the nearby structures information of Brem to the consultant view taught by Fig. 19 of Croghan such that it could be located in any arbitrary position relative to the other information fields. As further evidence of the arbitrary nature of the information layout of the system, Examiner points to para. [0104] of Croghan, which notes that the information presented in Figs. 5-26 (including the various wound information available at the consultant view of Figs. 19 and 24) can be displayed in any suitable layout on the page; this shows that the particular layout of information (e.g. nearby structure information as in the combination with Brem) could be arbitrarily chosen such that it would have been obvious to one of ordinary skill in the art to situate the nearby structure information below the tissue damage field. 
For the reasons above, the presently cited prior art references do teach the amended claims, as explained in more detail in the updated 35 USC 103 rejections below.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: the particular orientation of displayed data recited in claims 38-42 and 49-53 (e.g. that particular types of data are displayed above or below other types of data) does not change or affect the structure or function of the claimed invention in any meaningful way. That is, these various types of data fields could be displayed in any arbitrary order and the overall function of the invention (i.e. displaying received patient/wound data) would remain unchanged. Because the layout of the information does not have a functional or structural relationship with the invention, it is considered nonfunctional descriptive language and is not patentably limiting in this case. For purposes of applying art, the display of the various types of data in any arbitrary layout will be considered equivalent to the claimed limitations.  

Claims 36, 38-41, 43-45, 47-52, and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Croghan et al. (US 20120271654 A1) in view of Wu et al. (US 20150150457 A1) and Ramos et al. (US 20110129133 A1).
Claim 36
Croghan teaches a method for displaying wound data on a graphical user interface (see at least comprising:
- receiving, at a mobile device, a plurality of wound images including at least one three- dimensional image having wound length, wound width, and wound depth (see at least Croghan [0045], [0094], noting images of a patient’s wound may be captured by a camera-enabled wireless communication device; [0094] further notes that the images captured by the first mobile device may include images from a hand held MRI device or a hand held CAT scan device, indicating that the system contemplates the use of three-dimensional images. The wounds in the images have length, width, and depth, as demonstrated by at least [0097] & [0099] where these features are known by the system, as well as [0094] where measurements of the wound (equivalent to length, width, and depth information) can be determined automatically by scanning the wound using laser technology or other suitable technology);
- determining, automatically, a wound length information  (see at least Croghan [0094], noting that wound dimensions (i.e. length, width, and depth) can be determined automatically by scanning the wound using laser or other suitable technology); 
- displaying, on a screen of the mobile device, the wound length information, wound width information, and wound depth information at a wound dimensions field at a consultant view (see at least Croghan Figs. 19 & 24, [0115], noting a GUI screen (i.e. a consultant view) that displays the wound’s length, width, and depth information in corresponding wound dimension fields);
- displaying, on the screen of the mobile device, a preview  (see at least Croghan Figs. 19-20 & 24, [0116], noting a GUI screen (i.e. a consultant view) that displays an image of a wound at the time of the latest assessment and includes a selectable button that causes the display of all images of the wound to date (i.e. a plurality of wound images as in Fig. 20)); 
- 
- upon a user selecting the wound images field at the consultant view, displaying, on the screen of the mobile device, the plurality of wound images at an images view, wherein each of the plurality of wound images is displayed with a data entry field (see at least Croghan Figs. 19-20, [0116], noting that when a user selects the Previous Pictures button 1205 (i.e. selects an element of the wound images field at the consultant view), all images of the wound are displayed on the screen (i.e. at an images view); as shown in Fig. 20, each of the plurality of images is displayed with a selection box (i.e. data entry field)); 
- .  
In summary, Croghan teaches a method for managing or tracking wound characteristics, including the wound’s dimensions. Para. [0094] describes imaging devices contemplated by the invention, including the camera of a wireless communication device, a video device, a hand held MRI device, a hand held CAT scan device, and/or a hand held ultrasound device, which are considered capable of producing three dimensional images (particularly MRI and CAT scan devices). However, Croghan does not explicitly disclose that these input devices are intended to produce three-dimensional images in the context of the invention. The same paragraph also discloses that a non-contact wound measurement device is contemplated, e.g. a laser based wound measurement device that can determine the measurements of a wound automatically. However, Croghan does not explicitly disclose that wound dimensions are automatically determined by analyzing three-dimensional images. 
However, Wu teaches a method by which length, width, and depth measurements are automatically determined from 3D imaging representations of a wound (see at least Wu Fig. 7, [0076], [0093]). In an embodiment, a 2D image of a wound is taken in conjunction with a 3D structural representation (e.g. a 3D image taken by a 3D stereo camera as in [0064]) of the wound, as disclosed in [0061]-[0065]. Wound dimensions such as length, width, and height may then be determined by processing the 3D image representations generated from the 2D and 3D imaging input as disclosed in at least Fig. 7 and paras. [0072], [0075]-[0076], [0093], [0101], & [0104]. The measurement determination algorithms/processes are described as “automated” at the end of para. [0093], while para. [0118] notes that both “the wound image and relevant clinical data stored by the system both manually entered and automatically generated using the imaging processing methods” may be stored in a database (emphasis added), indicating that the determination of wound dimensions can be considered automatic. 
To summarize, Croghan teaches the automatic determination of wound measurements as well as from 3D images. Wu teaches that wound measurements may be automatically determined specifically from 3D imaging representations generated by 2D and/or 3D sensor inputs. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the specific 3D imaging-based wound measurement determination method of Wu for the generically disclosed wound measurement determination method of Croghan in order to provide a wound measurement tool/method that provides uniform, objective assessments of wounds without requiring specialized or expensive equipment to implement, while providing efficient integration into medical record management systems for effective wound progress tracking (as suggested by at least Wu [0003], [0119]). Evaluating 3D images specifically provides the advantage of incorporating particularly clinically relevant information gleaned from three dimensional surface data that provide improvements over existing technologies, as suggested by Wu [0059]. 
Thus, Croghan in view of Wu teaches a method by which the healing of a patient’s wound(s) may be tracked by managing and displaying the wound’s images, measured dimensions, and other characteristics. As shown particularly in Croghan Figs. 19-20 & para. [0016], a wound image from a latest assessment may be initially displayed and all available wound images may be displayed upon selection of “Previous Pictures” button 1205. Each of the newly displayed wound images may include an editable data entry field in the form of a selection box, as shown in Fig. 20. However, Croghan fails to explicitly disclose that the data entry fields are editable by entering text. Additionally, though the reference discloses the display of a preview of a wound image at the consultant view near a selectable button (which could collectively be considered a “field”), it does not appear to explicitly disclose that the consultant view displays a preview of each of the plurality of wound images in a selectable wound images field in the same way that Applicant intends, nor upon a user selecting the preview of one of the plurality of wound images, displaying a full screen view of the selected preview. 
However, Ramos remedies the identified deficiencies of the combination. Specifically, Ramos teaches a system that initially displays previews of each of a plurality of patient images in a selectable field (see at least Ramos [0047]-[0048], noting a patient dashboard view that includes a display of images 
Claim 47
Croghan teaches a mobile device comprising:
- a display screen; a user input; a processor; and a transceiver (see at least Croghan Fig. 1, [0092]-[0096], noting one or more wireless device(s) 20 that collect, transmit, and display data and may make use of one or more processors. One of ordinary skill in the art would understand that a wireless communication device as utilized by the system, e.g. a smart phone or PDA as in [0094] & [0095], would include a display screen, a means for user input, a processor, and a means for communication equivalent to a transceiver. Figs. 5-26 further show interfaces that would be displayed on a display screen and allow for user input, e.g. by clicking buttons, selecting drop-down menus, entering text, and the like);
- wherein the transceiver is configured to: receive a plurality of wound images including at least one three-dimensional image having wound length, wound width, and wound depth (see at least Croghan [0045], [0094], noting images of a patient’s wound may be captured by a camera-enabled wireless communication device; [0094] further notes that the images captured by the first mobile device may include images from a hand held MRI device or a hand held CAT scan device, indicating that the system contemplates the use of three-dimensional images. The wounds in the images have length, width, and 
- wherein the processor is configured to: determine, automatically, a wound length information (see at least Croghan [0094], noting that wound dimensions (i.e. length, width, and depth) can be determined automatically by scanning the wound using laser or other suitable technology);
- wherein the processor and display screen are configured to: 
- display the wound length information, wound width information, and wound depth information at a wound dimensions field at a consultant view (see at least Croghan Figs. 19 & 24, [0115], noting a GUI screen (i.e. a consultant view) that displays the wound’s length, width, and depth information in corresponding wound dimension fields);
- display a preview of  (see at least Croghan Figs. 19-20 & 24, [0116], noting a GUI screen (i.e. a consultant view) that displays an image of a wound at the time of the latest assessment and includes a selectable button that causes the display of all images of the wound to date (i.e. a plurality of wound images as in Fig. 20));
- .  
In summary, Croghan teaches a method for managing or tracking wound characteristics, including the wound’s dimensions. Para. [0094] describes imaging devices contemplated by the invention, including the camera of a wireless communication device, a video device, a hand held MRI device, a hand held CAT scan device, and/or a hand held ultrasound device, which are considered capable of producing three dimensional images (particularly MRI and CAT scan devices). However, Croghan does not explicitly disclose that these input devices are intended to produce three-dimensional images in the context of the invention. The same paragraph also discloses that a non-contact wound measurement device is contemplated, e.g. a laser based wound measurement device that can determine the three-dimensional images. 
However, Wu teaches a method by which length, width, and depth measurements are automatically determined from 3D imaging representations of a wound (see at least Wu Fig. 7, [0076], [0093]). In an embodiment, a 2D image of a wound is taken in conjunction with a 3D structural representation (e.g. a 3D image taken by a 3D stereo camera as in [0064]) of the wound, as disclosed in [0061]-[0065]. Wound dimensions such as length, width, and height may then be determined by processing the 3D image representations generated from the 2D and 3D imaging input as disclosed in at least Fig. 7 and paras. [0072], [0075]-[0076], [0093], [0101], & [0104]. The measurement determination algorithms/processes are described as “automated” at the end of para. [0093], while para. [0118] notes that both “the wound image and relevant clinical data stored by the system both manually entered and automatically generated using the imaging processing methods” may be stored in a database (emphasis added), indicating that the determination of wound dimensions can be considered automatic. 
To summarize, Croghan teaches the automatic determination of wound measurements as well as contemplates three-dimensional imaging techniques, but does not explicitly disclose that wound measurements are automatically determined specifically from 3D images. Wu teaches that wound measurements may be automatically determined specifically from 3D imaging representations generated by 2D and/or 3D sensor inputs. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the specific 3D imaging-based wound measurement determination method of Wu for the generically disclosed wound measurement determination method of Croghan in order to provide a wound measurement tool/method that provides uniform, objective assessments of wounds without requiring specialized or expensive equipment to implement, while providing efficient integration into medical record management systems for effective wound progress tracking (as suggested by at least Wu [0003], [0119]). Evaluating 3D images specifically provides the advantage of incorporating particularly clinically relevant information gleaned from three dimensional surface data that provide improvements over existing technologies, as suggested by Wu [0059]. 
Thus, Croghan in view of Wu teaches a system through which the healing of a patient’s wound(s) each of the plurality of wound images in a selectable wound images field in the same way that Applicant intends, nor upon a user selecting the preview of one of the plurality of wound images, displaying a full screen view of the selected preview. 
However, Ramos remedies the identified deficiencies of the combination. Specifically, Ramos teaches a system that initially displays previews of each of a plurality of patient images in a selectable field (see at least Ramos [0047]-[0048], noting a patient dashboard view that includes a display of images which may then be dragged and dropped (i.e. the image portions of the field are selected) for input into an image explorer window). When a user selects a single image preview at the patient dashboard view, it can be rendered individually in full screen at an image explorer window (per [0048]). When a user selects multiple previews from the patient dashboard view (considered equivalent to selecting the entire field itself because the user could select all of the image preview contents of the field), the multiple images are displayed in an image explorer (per [0048] & [0067]). An example of the image explorer window is shown in Fig. 12, where a plurality of selected preview images are displayed. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to include functionality for displaying either a single image or a selected plurality of images as taught by Ramos in order to permit a user to view selected images in greater detail for enhanced side-by-side comparisons of images taken at different times as well as allow for the flexible annotation of the images in accordance with a user’s wishes, as suggested by Ramos [0009]. 
Claim 48
Croghan in view of Wu and Ramos teaches the mobile device of claim 47, and the combination further teaches wherein: the processor, user input, and display screen are configured to display each of the plurality of wound images with a corresponding data entry field at an images view in response to a user selecting the wound images field; and the processor and user input are configured to allow the user to edit the data entry field by entering text (see at least Ramos Fig. 12, [0009], [0040], [0047]-[0049], [0067], noting that upon user selection of images displayed in a patient dashboard (i.e. selection of a field as explained above), a plurality of images (equivalent to wound images in the context of the combination) are displayed along with a data entry field that allows for text to be entered for each of the displayed images).  
Claims 38 and 49
Croghan in view of Wu and Ramos teaches the mobile device of claim 47, and the combination further teaches wherein: the transceiver is configured to receive patient identification; and the processor and display screen are configured to display the patient identification information in a patient field at the consultant view, the patient field being above the wound dimensions field (see at least Croghan [0098], noting that patient information including name, social security number, etc. is entered into the system; see further Figs. 19 & 24, showing patient name and social security number displayed above the wound dimensions).  
Claim 38 recites similar subject matter to claim 49 and is also rejected under the above analysis. 
Claims 39 and 50
Croghan in view of Wu and Ramos teaches the mobile device of claim 49, and the combination further teaches wherein: the transceiver is configured to receive anatomical location information; and the processor and display screen are configured to display the anatomical location information in an anatomical location field at the consultant view, the anatomical location field being below the patient field (see at least Croghan [0099], noting that wound information including wound site (i.e. anatomical location) is entered into the system; see further Figs. 19 & 24, showing anatomical location information (e.g. “coccyx”) is displayed below the patient information).  
Claim 39 recites similar subject matter to claim 50 and is also rejected under the above analysis. 
Claims 40 and 51
Croghan in view of Wu and Ramos teaches the mobile device of claim 50, and the combination further teaches wherein: the transceiver is configured to receive wound etiology information; and the processor and display screen are configured to display the wound etiology information in a wound etiology field at the consultant view, the wound etiology field being below the anatomical location field (see at least Croghan [0099], noting that wound information including breakdown type (i.e. etiology) is entered into the system; see further Figs. 19 & 24, showing etiology information (e.g. “Type: Pressure ulceration” & “Classification: Ulceration”) is displayed below the location information).
Claim 40 recites similar subject matter to claim 51 and is also rejected under the above analysis. 
Claims 41 and 52
Croghan in view of Wu and Ramos teaches the mobile device of claim 51, and the combination further teaches wherein: the transceiver is configured to receive tissue damage information; and the processor and display screen are configured to display the tissue damage information in a tissue damage field at the consultant view, the tissue damage field being below the wound etiology field (see at least Croghan [0099], noting that wound information including stage and characteristics (i.e. information describing the type and extent of tissue damage, as defined in [0029]-[0032]) is entered into the system; see further Figs. 19 & 24, showing tissue damage information (e.g. “Stage: III” & “Characteristics: Necrotic”) is displayed below the etiology information).  
Claim 41 recites similar subject matter to claim 52 and is also rejected under the above analysis. 
Claims 43 and 54
Croghan in view of Wu and Ramos teaches the mobile device of claim 48, and the combination further teaches wherein the processor, user input, and display screen are configured to allow the user to edit each of the plurality of wound images at the images view (see at least Ramos [0009], Figs. 10-12, noting various tools for annotating the plurality of images at the images view).  
Claim 43 recites similar subject matter to claim 54 and is also rejected under the above analysis. 
Claim 44
Croghan in view of Wu and Ramos teaches the method of claim 40, and the combination further teaches displaying user data at a user summary view, wherein the user data comprises patient identification information, wound length information, wound width information, wound depth information, and wound etiology information (see at least Croghan [0112], noting that summarized patient information is included in a header line as in Figs. 15-21 & 23-26; see specifically Figs. 19 & 24, which provide a summary view including patient name and social security number (patient identification information), 
Claim 55
Croghan in view of Wu and Ramos teaches the mobile device of claim 51, and the combination further teaches wherein the processor and display screen are configured to display user data at a user summary view (see at least Croghan [0112], noting that summarized patient information is included in a header line as in Figs. 15-21 & 23-26).  
Claim 45
Croghan in view of Wu and Ramos teaches the method of claim 44, and the combination further teaches displaying the patient identification information, wound length information, wound width information, wound depth information, and wound etiology information in a row of a table at the user summary view (see at least Croghan Figs. 19 & 24, showing that each type of information (e.g. patient identification, wound length, wound width, wound depth, and classification) are displayed as rows in a patient summary view equivalent to a table).  
Claim 56
Croghan in view of Wu and Ramos teaches the mobile device of claim 55, and the combination further teaches wherein: the user data comprises patient identification information, wound length information, wound depth information, and wound etiology information; and the processor and display screen are configured to display the patient identification information, wound length information, wound depth information, and wound etiology information in a row of a table at the user summary view (see at least Croghan Figs. 19 & 24, showing that each type of information (e.g. patient identification, wound length, wound width, wound depth, and classification) are displayed as rows in a patient summary view equivalent to a table).

Claims 42 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Croghan in view of Wu and Ramos as applied to claims 41 and 52 above, in further view of Brem (US 20060116904 A1).
Claims 42 and 53
Croghan in view of Wu and Ramos teaches the mobile device of claim 52, showing receipt and nearby structure information being received and displayed. However, Brem teaches the receipt and display of nearby structure information of a wound on a GUI (see at least Brem [0074]-[0075], noting that when a general wound location is entered for a wound, drop down menus allow for the input of more granular wound location information, equivalent to “nearby structure information” because it describes structures that are nearby to the input general wound location (e.g. a wound location of “head” allows a user to input the nearby structure information of “occiput, ear right, ear left, nose, face, [or] forehead”); see further Fig. 7, showing the display on a GUI of the wound location and nearby structures information in their respective display fields). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the more granular ‘nearby structures’ information of Brem as data received and displayed on the GUI of the combination in order to provide a more granular understanding of where each wound is located in relation to a more general wound site location, as suggested by Brem [0074]-[0075]. 
In addition, Croghan [0104] notes that the information presented in Figs. 5-26 (including the various wound information available at the consultant view of Figs. 19 and 24) can be displayed in any suitable layout on the page; this shows that the particular layout of information (e.g. nearby structure information as in the combination) could be arbitrarily chosen such that it would have been obvious to one of ordinary skill in the art to situate the nearby structure information below the tissue damage field. 
Claim 42 recites similar subject matter to claim 53 and is also rejected under the above analysis. 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Croghan in view of Wu and Ramos as applied to claim 36 above, in further view of Sinyagin (US 20040015115 A1).
Claim 46
Croghan in view of Ramos teaches the method of claim 36, and the combination further teaches  recommending a dressing type based on the wound  (see at least Croghan [0045], [0048], noting that medical teams may provide “preventative interventions and/or treatment recommendations”; see further Fig. 25, showing that a based on the wound length information, wound width information, and wound depth information. 
However, Sinyagin teaches that a wound dressing’s characteristics may be determined by the size of a wound (see at least Sinyagin [0024], noting that “the characteristics of the wound dressing are determined solely based on the size and shape of the areas or regions of the wound”; see further [0021], noting that measured size characteristics of a wound may include width, length, an depth of the wound, as well as [0025], noting that characteristics of a wound dressing include physical, chemical, geometrical, optical, electrical, number of layers, porosity, thickness, etc.; taken together, these paragraphs indicate that the characteristics of the wound dressing (i.e. the type of wound dressing) may be determined based on wound length, width, and depth information). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the specific size-based determination of dressing type taught by Sinyagin as the basis for the dressing type recommendation shown in the combination because simple substitution of one known element (e.g. size-based wound dressing recommendations) for another (e.g. an unspecified basis for wound dressing recommendations) producing predictable results (e.g. a provider recommending a wound dressing type specifically based on size characteristics of a wound) renders the claim obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626   

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687